Citation Nr: 1339697	
Decision Date: 12/03/13    Archive Date: 12/18/13	

DOCKET NO.  12-27 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

In correspondence of August 2013, the Veteran indicated his desire for a videoconference hearing before a Veterans Law Judge at the Regional Office (RO) located in New Orleans, Louisiana.  Based on a review of the file, the Veteran has not yet been afforded that videoconference hearing.  In that regard, videoconference hearings are scheduled by the RO.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following action:  

The AMC/RO should take appropriate action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO located in New Orleans, Louisiana.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.  

The appellant has a right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



